F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                   JAN 9 2001
                                     TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                      Clerk

 PATRICK DAVID HOPKINS,

           Plaintiff-Appellant,
 v.                                                            No. 00-1273
 PEOPLE OF THE STATE OF                                    (D.C. No. 00-Z-972)
 COLORADO; DENVER SHERIFF’S                                     (D. Colo.)
 DEPARTMENT,

           Defendants-Appellees.


                                  ORDER AND JUDGMENT*


Before BALDOCK, HENRY, and LUCERO, Circuit Judges.**


       Plaintiff Patrick David Hopkins filed a civil rights complaint based on a prison

official’s alleged confiscation of his Quran and Bible. A magistrate judge subsequently

entered an order directing Plaintiff to cure certain deficiencies in his complaint within

thirty days. When Plaintiff failed to comply, the district court dismissed his complaint


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
without prejudice. Defendant appeals. We exercise jurisdiction under 28 U.S.C. § 1291.

       We have thoroughly reviewed Plaintiff’s brief, the magistrate judge’s and district

court’s orders, and the entire record before us. Because Plaintiff apparently never fully

complied with the order instructing him to cure the deficiencies in his complaint by

submitting a certified copy of his prison trust account to the district court, we affirm

substantially for the reasons stated in the district court’s order of dismissal.

       AFFIRMED.

                                            Entered for the Court,



                                            Bobby R. Baldock
                                            Circuit Judge




                                               2